            Case 1:20-cv-04541-KHP Document 87 Filed 06/14/21 Page 1 of 4
                                                                                 Davis+Gilbert LLP
                                                                                 1675 Broadway
                                                                                 New York, NY 10019
                                                                                 212 468 4800
                                                                                 dglaw.com


                                                                            Joshua H. Epstein
                                                                               d 212 468 4869
                                                                          jepstein@dglaw.com
June 14, 2021

Via ECF

The Hon. Katharine H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:      The Gap, Inc. v. Ponte Gadea New York LLC
         Case No. 1:20-cv-4541 (LTS) (KHP)

Dear Magistrate Judge Parker:

We represent plaintiff The Gap, Inc. (“Gap”) in the above-captioned action. We respectfully
submit this letter in response to the June 14, 2021 Supplemental Declaration of Darryl Graham
(Dkt. No. 86) (the “Graham Suppl. Decl.”). As set forth below, the fees claimed in Mr. Graham’s
Supplemental Declaration must be reduced substantially:

On May 12, 2021, this Court held a teleconference with the parties in which counsel for Ponte
Gadea contended the facts were virtually undisputed, and the Court set a couple (or fewer)
hours for what the Court made clear would be an oral argument about two briefs.

Nevertheless, just as Ponte Gadea’s counsel failed to calibrate its preparation for the oral
argument before the Judicial Panel on Multidistrict Litigation, counsel has once again engaged
in unbridled billing before the damages inquest. Beginning the day after the May 12
teleconference, Mr. Graham spent what appears to be the majority of every day thereafter
(other than Saturday May 15 and 22) preparing for an hour of argument at the inquest. The
numbers of hours are so round and large, and the descriptions so similar and in many cases
identical, they can only have been block billed (and likely copied from one day to the next as the
descriptions repeat after the weekend respite):




2117674.2 07295-0020-018
            Case 1:20-cv-04541-KHP Document 87 Filed 06/14/21 Page 2 of 4


                                                            Magistrate Judge Katharine H. Parker
                                                                                  June 14, 2021
                                                                                         Page 2




(See Graham Supp. Decl., at 86-87.)

Every one of the eight days (other than Saturday the 22nd) preceding the argument were
likewise consumed by block-billed (near) full days described in similarly oblique terms:




2117674.2 07295-0020-018
            Case 1:20-cv-04541-KHP Document 87 Filed 06/14/21 Page 3 of 4


                                                                   Magistrate Judge Katharine H. Parker
                                                                                         June 14, 2021
                                                                                                Page 3




Id. at 87 (emphasis added).

For his part, Mr. Bernstein billed nearly 19 hours, although he took no part in the oral argument
at the inquest. Id. at 89.

Counsel’s block billing and excess was not limited to the preparation for oral argument.
Innumerable entries are billed in one-hour and half-hour increments through March and April.
And time is claimed through April for conferences regarding improper Westlaw charges Ponte
Gadea agreed to (and did) withdraw.

The records submitted with Mr. Graham’s supplemental declaration confirm that counsel’s
improper and over-billing practices continued unabated, and notwithstanding them being called
out in Gap’s opposition papers. For the same reasons set forth in the opposition, the amount



2117674.2 07295-0020-018
            Case 1:20-cv-04541-KHP Document 87 Filed 06/14/21 Page 4 of 4


                                                                   Magistrate Judge Katharine H. Parker
                                                                                         June 14, 2021
                                                                                                Page 4




awarded as fees for the period after the original submission should also be cut by more than fifty
percent (50%).

We are available to address any questions Your Honor may have regarding the above at the
Court’s convenience.

Respectfully submitted,

Joshua H. Epstein

Joshua H. Epstein




2117674.2 07295-0020-018
